                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DEANDRA SHONTRELL GATEWOOD, et al.,
              Plaintiffs,

v.                                                             No. CV 19-573 GBW/CG

ESTATE OF JASON E. THOMPSON, et al.,
              Defendants.

             ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES
      THIS MATTER is before the Court on Plaintiffs’ and Defendant’s Joint Motion to

Extend Deadlines (the “Motion”), (Doc. 43), filed February 3, 2020. In the Motion, the

parties agree to extend the pending deadlines because of scheduling conflicts and

difficulty receiving responses from out-of-state medical providers. (Doc. 43 at 1-2). Having

reviewed the Motion, and noting it is unopposed, the Court finds there is good cause to

extend the parties’ deadlines and the Motion shall be GRANTED.

      IT IS THEREFORE ORDERED:

      1.   Plaintiffs’ expert disclosures are now due April 10, 2020; and Defendant’s expert

           disclosures are now due June 1, 2020;

      2.   Discovery is to be completed by August 7, 2020;

      3.   Discovery Motions may be filed no later than August 14, 2020;

      4.   Pretrial Motions may be filed no later than August 24, 2020; and

      5.   Plaintiffs shall submit their Proposed Pretrial Order to Defendant no later than

           October 9, 2020; and Defendant shall submit its Proposed Pretrial Order no later

           than October 16, 2020.

      IT IS SO ORDERED.

                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
